         Case 1:21-cr-00138-LGS Document 30 Filed 06/15/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     June 9, 2021
BY ECF AND EMAIL
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. John D. McAfee and Jimmy G. Watson Jr., 21 Cr. 138 (LGS)

Dear Judge Schofield:

       In this criminal commodities fraud, securities fraud, wire fraud, and money laundering
conspiracy prosecution, the Office of the United States Attorney for the Southern District of New
York (this “Office”) respectfully submits this letter, with the consent of defendant Jimmy Gale
Watson Jr. through his counsel, 1 to jointly request on behalf of this Office and Watson that the
Court grant an extension by approximately 90 days of the deadlines set forth in the Court’s March
24, 2021 scheduling order (Dkt. 17), as follows:

Rule 16 Discovery: With respect to materials discoverable under Federal Rule of Criminal
Procedure 16(a) that are currently in this Office’s possession, custody or control, this Office will
produce such materials to defendant Watson’s counsel by September 16, 2021. 2 Watson and his
counsel will produce to this Office by October 15, 2021 any materials discoverable under Rule
16(b) that are in currently in their possession, custody or control. To the extent that any of the
parties later discovers additional materials that are discoverable under Rule 16, that party will
promptly produce the additional materials to the other parties in this case.




1
  Watson’s co-defendant, John David McAfee, has been detained in Spain since October 2020 on
separate criminal tax charges filed by the United States Department of Justice’s Tax Division. This
Office is in the process of requesting that McAfee be extradited from Spain for criminal
prosecution in this case in the Southern District of New York. Through Nishay K. Sanan, Esq.,
who recently filed a notice of appearance on behalf of McAfee in this case, McAfee has indicated
that he has no objection to the instant application by this Office and Watson for a 90-day extension
of the deadlines in the March 24, 2021 scheduling order.
2
  With respect to materials required to be disclosed pursuant to Brady v. Maryland, 373 U.S. 83
(1963) and its progeny (“Brady materials”) other than purely impeachment materials governed by
Giglio v. United States, 405 U.S. 150 (1972) and its progeny (“Giglio materials”), this Office plans
to include any Brady materials known to (and in the possession, custody or control of) this Office
in the Rule 16 discovery materials that this Office will produce to Watson by September 16, 2021.
                   Case 1:21-cr-00138-LGS Document 30 Filed 06/15/21 Page 2 of 2

                                                                                                    Page 2


         Rule 12(b)(3) Motions: Watson will file any pretrial motions under Rule 12(b)(3) by November
         1, 2021. This Office will respond by November 29, 2021. Watson will file any replies by
         December 13, 2021.

         Status Conference: The parties request a status conference during the week of December 13, 2021.

                This Office and Watson expect that a schedule for any jury trial and related petrial
         submissions and disclosures (including any pretrial expert disclosures, Federal Rule of Evidence
         404(b)(3) notices, exchanges of trial exhibits, witness disclosures, in limine motions, requests to
         charge, and proposed voire dire instructions) will be set at or after the status conference.

                 The Office also respectfully requests, with the consent of Watson through his counsel, that
         the Court exclude time under the Speedy Trial Act through the date set for the status conference
         pursuant to 18 U.S.C. § 3161(h)(6) because Watson is joined for trial with co-defendant McAfee,
         as to whom Speedy Trial Act time has not begun to run and no motion for severance has been
         granted, and pursuant to 18 U.S.C. § 3161(h)(7), in the interests of justice, to give Watson’s
         counsel sufficient time to review discovery and prepare pretrial motions, and to permit the parties
         to engage in discussions regarding potential pretrial resolutions of Watson’s case. The parties
         respectfully submit that the ends of justice served by the granting of the requested continuance
         outweigh the interests of the public and defendant Watson in a speedy trial.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney
                                                      Southern District of New York

                                                  by: ___/s_____________________________________
                                                      Samson Enzer / Elizabeth Hanft / Kiersten Fletcher
                                                      Assistant United States Attorneys
                                                      212-637-2342 / -2334 / -2238


         cc: Arnold A. Spencer, Esq.
             Counsel for Defendant Jimmy G. Watson Jr.
             Nishay K. Sanan, Esq.
             Counsel for Defendant John D. McAfee
$SSOLFDWLRQ*UDQWHGLQSDUW7KH*RYHUQPHQWVKDOOSURGXFHDQ\5XOHGLVFRYHU\E\6HSWHPEHU
'HIHQGDQW:DWVRQVKDOOSURGXFHDQ\5XOHGLVFRYHU\E\2FWREHU'HIHQGDQW:DWVRQ VPRWLRQ V LIDQ\
VKDOOEHILOHGE\1RYHPEHU7KH*RYHUQPHQW VUHVSRQVHLIDQ\VKDOOEHILOHGE\1RYHPEHU
'HIHQGDQW VUHSO\LIDQ\VKDOOEHILOHGE\'HFHPEHU7KHVWDWXVFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU
2FWREHULVDGMRXUQHGWR'HFHPEHUDWDP)RUWKHUHDVRQVVWDWHGDERYHWKH&RXUWILQGVWKDW
WKHHQGVRIMXVWLFHVHUYHGE\H[FOXGLQJWKHWLPHEHWZHHQWRGD\DQG'HFHPEHURXWZHLJKWKHEHVWLQWHUHVWVRI
WKHSXEOLFDQGWKH'HIHQGDQWLQDVSHHG\WULDODVSURYLGHGLQ86& K  $ ,WLVKHUHE\25'(5('WKDW
WKHWLPHEHWZHHQWRGD\DQG'HFHPEHULVH[FOXGHG7KH&OHUNRIWKH&RXUWLVGLUHFWHGWRWHUPLQDWHWKHOHWWHU
PRWLRQDWGRFNHWQXPEHU

'DWHG0DUFK
1HZ<RUN1HZ<RUN
